                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )           NO. 3:19-CR-75-6
                                                   )
  KELVIN BUSH                                      )
                                                   )


                                           ORDER

         Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,

  recommending that the Court: (1) find that the plea hearing in this case could not be further

  delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to

  withdraw his not guilty plea to Count One of the Superseding Indictment; (3) accept

  Defendant’s plea of guilty to the lesser included offense in Count One of the Superseding

  Indictment, that is, of conspiracy to distribute and possession with the intent to distribute

  500 grams or more of cocaine, a Schedule II controlled substance, in violation of 21 U.S.C.

  § 846, 841(a)(1), and 841(b)(1)(B); (4) adjudicate Defendant guilty of the charges set forth

  in the lesser included offense in Count One of the Superseding Indictment; and (5) find

  that Defendant shall remain in custody until sentencing in this matter [D. 300]. Neither

  party filed a timely objection to the report and recommendation. After reviewing the

  record, the Court agrees with the magistrate judge’s report and recommendation.

  Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

  recommendation [D. 300] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:


                                               1

Case 3:19-cr-00075-PLR-DCP Document 328 Filed 07/13/20 Page 1 of 2 PageID #: 1831
         (1)    As set forth on the record, Defendant’s plea hearing could not be further

  delayed without serious harm to the interests of justice;

         (2)    Defendant’s motion to withdraw his not guilty plea to Count One of the

  Superseding Indictment is GRANTED;

         (3)    Defendant’s plea of guilty to the lesser included offense in Count One of the

  Indictment, that is, of conspiracy to distribute and possession with the intent to distribute

  500 grams or more of cocaine, a schedule II controlled substance, in violation of 21 U.S.C.

  § 846, 841(a)(1), and 841(b)(1)(B), is ACCEPTED;

         (4)    Defendant is hereby ADJUDGED guilty of the charges set forth in the lesser

  included offense in Count One of the Superseding Indictment;

         (5)    Defendant SHALL REMAIN in custody until sentencing in this matter

  which is scheduled to take place on October 29, 2020 at 10:00 a.m. in Knoxville before

  the Honorable Pamela L. Reeves, Chief United States District Judge.

         SO ORDERED.

         ENTER:


                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                               2




Case 3:19-cr-00075-PLR-DCP Document 328 Filed 07/13/20 Page 2 of 2 PageID #: 1832
